Citation Nr: 9917953	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  97-33 977 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to May 1962 
and from February 1969 to October 1986.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for arteriosclerotic heart disease.  This appeal 
also arises from an April 1998 rating decision which denied 
entitlement to service connection for tinnitus.

These claims were previously before the Board and were the 
subject of a March 1999 remand, which requested that the 
veteran identify any providers of private medical care so 
that those records could be obtained, and requested that 
supplementary opinions be provided to the veteran's VA 
examinations.  It does not appear to the Board that the 
development requested has been undertaken prior to this case 
being returned to the Board.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist veterans in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

The Board remanded this claim in March 1999, and requested 
that the RO undertake development of the veteran's claim.  
However, it does not appear that the remand instructions were 
fully completed by the RO prior to the return of the case to 
the Board.

The Court has held that a remand by the Court or the Board 
imposes upon the Secretary of VA a concomitant duty to ensure 
compliance with the terms of the remand.  The Court further 
held that where the remand orders of the Board are not 
complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Therefore, the Board is again remanding this claim so that 
the development requested in the March 1999 Board remand may 
be completed.

The Board feels that a VA evaluation, or addendum to a 
previous evaluation, would be useful in determining whether 
the veteran's tinnitus may be related to his service or to 
his service-connected hearing loss.

The Board also notes that there appear to be records relating 
to the veteran's treatment for arteriosclerotic heart disease 
which are not of record.  Specifically, in a July 1997 letter 
the veteran provided the telephone numbers of four doctors 
who had treated him for chest pain.  The  records relating to 
his April 1997 myocardial infarction also appear to be 
incomplete.  Therefore, the Board feels that these records 
should be sought.  Furthermore, the Board feels that a VA 
cardiovascular evaluation, or addendum to a previous 
evaluation, would be useful in determining whether the 
veteran had any cardiovascular disability in service or 
whether any arteriosclerotic heart disease is related to his 
service.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for chest pain or 
arteriosclerotic heart disease subsequent 
to his separation from service.  The 
Board notes that the veteran provided 
telephone numbers for four doctors in a 
July 1997 letter.  After securing the 
necessary release, the RO should obtain 
the pertinent records from those 
physicians listed and any others named.

2. The RO should have the audiologist who 
examined the veteran in May 1997 do the 
following, or if that audiologist is 
unavailable, then another should conduct 
the review and provide the appropriate 
opinion requested.  If the audiologist 
feels it is necessary, the veteran should 
be scheduled for the appropriate VA 
examination in order to resolve this 
question:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file (if he did not do so in 
May 1997) and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should state 
whether the veteran has tinnitus.

c)  If tinnitus is present, the 
audiologist should provide an 
opinion as to whether it is as 
likely as not that the veteran's 
tinnitus was incurred in or 
aggravated by service, is the result 
of acoustic trauma incurred in 
service, or is proximately due to or 
the result of any disease or injury 
incurred in or aggravated by 
service, to include his service-
connected hearing loss.  When 
requested to provide an opinion as 
to likelihood, it is most useful to 
the Board if the examiner classifies 
the likelihood as "definitely," 
"more likely than not," "as 
likely not," "more likely not," 
"definitely not."

3.  The RO should have the physician who 
examined the veteran in April 1997 do the 
following, or if that physician is 
unavailable, then another physician 
should conduct the review and provide the 
appropriate opinion requested.  If the 
physician feels it is necessary, the 
veteran should be scheduled for the 
appropriate VA examination in order to 
resolve this question:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history (if 
he did not do so in April 1997) and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide an 
opinion as to whether it is as 
likely as not that any current 
cardiovascular disability, to 
include arteriosclerotic heart 
disease, was incurred in the 
veteran's service or is proximately 
due to or the result of any disease 
or injury incurred in his service.  
Where an opinion as to likelihood is 
requested, it is most useful to the 
Board if the examiner characterizes 
the likelihood as "definitely," 
"more likely than not," "as 
likely as not," "more likely 
not," or "definitely not."

4.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

5.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for any scheduled examination or failure to 
cooperate with any requested development may have an adverse 
effect upon his claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

